Citation Nr: 0630140	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
B12 deficiency.

2.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for status post 
bunionectomy of the right foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee with arthritis, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for limitation of 
flexion of the right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for reactive 
arthritis of the wrists and hands, currently evaluated as 20 
percent disabling.

7.  Entitlement to a compensable evaluation for 
endometriosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1996.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2003 rating action of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to increased evaluations for the service-
connected left shoulder disability, status post bunionectomy 
of the right foot, the patellofemoral syndrome of the right 
knee with arthritis, and the endometriosis, and which found 
that new and material evidence had not been presented to 
reopen the claim for service connection for a B12 deficiency, 
which had been previously denied and not appealed in July 
2001.  In August 2003, a rating action was issued that 
increased the evaluation assigned to the patellofemoral 
syndrome to 20 percent.  In September 2003, the evaluation 
assigned to the left shoulder disability was confirmed and 
continued.  A rating action issued in November 2004 granted 
separate service connection for limitation of flexion of the 
right knee, evaluated as 10 percent disabling, and which 
increased the evaluation assigned to the reactive arthritis 
of the wrists and hands to 20 percent.  In May 2006, the 
veteran testified before the undersigned at a personal 
hearing at the RO.

It is noted that in the rating decision issued in July 2003, 
the RO appeared to have reopened the veteran's claim of 
service connection a B12 deficiency, which it had previously 
denied in July 2001, and proceeded to adjudicate the claims 
on the merits.  Notwithstanding the RO's determination to 
reopen the claim, the Board must make an independent 
assessment as to whether new and material evidence sufficient 
to reopen the veteran's claim has been received under 38 
U.S.C.A. § 5108.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The issue on appeal is phrased accordingly.

The issues of entitlement to increased evaluations for the 
left shoulder disability, the right foot bunionectomy, the 
right knee disability (to include the patellofemoral syndrome 
and the limitation of flexion), and the reactive arthritis of 
the wrists and hands are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a B12 
deficiency in July 2001.

2.  Evidence submitted since the July 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

3.  The veteran's endometriosis is manifested by objective 
evidence of possible endometrium, without pelvic pain or 
heavy or irregular bleeding.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a B12 deficiency has not been submitted and 
the July 2001 decision remains final.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104, 3.156(a), 3.159, 20.302 (2005).

2.  The criteria for a compensable evaluation for the 
service-connected endometriosis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 U.S.C.A. § 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.31, Diagnostic Code (DC) 7629 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2003 and February 2005 letters, the RO informed the 
veteran of its duty to assist her in substantiating his 
claims under the VCAA, and the effect of this duty upon her 
claims.  These letters informed the veteran of what evidence 
was needed to substantiate her claims.  She was told what 
information and evidence VA would obtain in her behalf and 
what evidence and information she could submit.  She was also 
told that she could submit any evidence relevant to her 
claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
veteran was sent a letter which addressed the holding of 
these cases in March 2006.


II.  Applicable laws and regulations

New and material

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a) was revised effective August 29, 2001.  Claims 
filed after this date are evaluated under the revised 
version.  Since the veteran's claim to reopen was received in 
March 2003, the revised version is for application.  

According to 38 C.F.R. § 3.156(a) (2005), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisiomakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to 38 C.F.R. Part 4, DC 7629 (2005), a 10 percent 
evaluation for endometriosis requires pelvic pain or heavy or 
irregular bleeding requiring continuous treatment for 
control.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

New and material

The evidence of record at the time of the July 2001 denial of 
service connection for a B12 deficiency included the service 
medical records, which did not show any complaints of or 
treatment for such a deficiency.  While such a deficiency was 
noted following her release from service, there was no 
suggestion that it was related to her period of service or 
that she had a chronic disability resulting from it.

The evidence submitted since the July 2001 denial continues 
to show that she has a B12 deficiency, for which she takes 
supplements.  However, no evidence has been presented to 
establish that this deficiency began in service or that she 
has a chronic disability resulting from this deficiency.

After a careful review of the evidence of record, it is found 
that the veteran has not presented sufficient new and 
material evidence to reopen her claims for service 
connection.  The evidence submitted since the July 2001 
denial included multiple VA and private treatment records, 
which reflected her treatment for a B12 deficiency.  This 
evidence was clearly not of record at the time of the 
previous denial; however, it does not relate to an 
unestablished fact necessary to substantiate her claim.  This 
claim had been previously denied because the evidence had not 
shown that this deficiency had been present in service, or 
that she had a disability resulting from this deficiency.  
The evidence added to the record does not address these 
questions.  Therefore, it cannot be found that the veteran 
has presented new and material evidence to reopen the claim 
for service connection for a B12 deficiency.

In conclusion, it is found that new and material evidence 
which would serve to reopen this claim has not been 
submitted.

Increased evaluation:  endometriosis

The veteran's service medical records included a June 1993 
endometrium biopsy which indicated fragments of degenerating 
endometruim and benign squamous epithelium; however, there 
was no clinical diagnosis of endometriosis.  The assessment 
was perimenopause.  In March 1996, she complained of pain and 
heavy bleeding.  The gynecological examination was within 
normal limits.  Her discharge examination showed a diagnosis 
of endometriosis.

A VA gynecological examination performed in July 2002 was 
normal.  Another VA examination conducted in June 2003 was 
also normal.  A July 2004 pelvic sonogram was unremarkable.  
Her yearly gynecological examination done in July 2005 
included a normal examination and a negative PAP smear.

After a careful review of the claims file, it is found that 
entitlement to a compensable evaluation for the service-
connected endometriosis has not been established.  In order 
to warrant a 10 percent evaluation, the objective evidence of 
record must show the presence of pelvic pain or heavy or 
irregular bleeding that requires continuous treatment for 
control.  The instant case does not demonstrate that these 
criteria have been met.  There is no indication that the 
veteran has complained of pelvic pain or of heavy or 
irregular bleeding during her yearly evaluations; in fact, 
these examinations have all been within normal limits.  Since 
the veteran does not display any of the symptoms needed to 
justify a 10 percent evaluation, the benefit sought on appeal 
cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for endometriosis.



ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for B12 deficiency, the 
benefit sought on appeal is denied.

A compensable evaluation for endometriosis is denied.


REMAND

The veteran has contended that her left shoulder disability, 
right foot bunionectomy residuals, right knee disability, and 
arthritis of the wrists and hands are more disabling than the 
current evaluations would suggest.  

The Board notes that the veteran was last examined by VA in 
June 2004.  Since that time, she has sought further treatment 
for these conditions.  In addition, she testified in May 2006 
that these conditions had increased in severity since the 
last VA examination.  Therefore, the Board believes that 
another VA examination would be helpful in ascertaining the 
current degree of disability resulting from these disorders.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Appeals (CAVC) held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1996), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1996) does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a 
complete VA orthopedic examination in 
order to fully evaluate the service-
connected left shoulder disability, right 
knee disability, right foot bunionectomy 
residuals, and bilateral wrist and hand 
arthritis.  The claims folder and a copy 
of this remand must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner should fully describe the degree 
of limitation of motion of the joint or 
joints affected by any degenerative 
changes.  Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Complete range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present in 
the left shoulder, right foot, right knee, 
and the wrists and hands.  The inability 
to perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance should 
be described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2005).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2005).

All special studies deemed necessary must 
be conducted.  The examiners must provide 
comprehensive reports including complete 
rationales for all conclusions made.  

The veteran must be informed of the 
importance of reporting to the scheduled 
examination and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

2.  Once the above-requested development 
has been completed, the claims for an 
increased evaluation for the left shoulder 
disability, right foot bunionectomy 
residuals, the right knee patellofemoral 
syndrome and limitation of flexion, and 
arthritis of the wrists and hands must be 
readjudicated.  If any of the decisions 
remain adverse to the veteran, she and her 
representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


